IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,438



                EX PARTE MICHAEL FRANKLIN MATOS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 1052480 IN THE 262ND DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty-five years’ imprisonment. The First Court of Appeals affirmed his conviction.

Matos v. State, No. 01-06-01005-CR (Tex. App.–Houston [1st Dist.] Mar. 13, 2008) (not designated

for publication).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the First Court of Appeals in Cause No. 01-06-01005-CR that affirmed his conviction in Case No.

1052480 from the 262nd Judicial District Court of Harris County. Applicant shall file his petition

for discretionary review with the First Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: November 3, 2010
Do not publish